— Appeal by the defendant from a judgment of the County Court, Suffolk County (Seidell, J.), rendered December 22, 1982, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the jury’s verdict was against the weight of the credible evidence is without merit. The credibility of the defendant’s fellow inmate, who testified as to an admission the defendant made to him, was primarily *667for the jury to determine. Upon the exercise of our factual review power we are satisfied that the evidence established the defendant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Although some of the comments made by the prosecutor during his summation regarding the victim’s dying declarations cannot be classified as fair comment on the evidence, they were not so prejudicial as to warrant a mistrial. Thus the trial court did not abuse its discretion in denying the defendant’s request for that relief.
The sentence imposed was not unduly harsh or excessive.
We have considered the defendant’s remaining contention and find it to be without merit. Mollen, P. J., Lawrence, Kunzeman and Harwood, JJ., concur.